 1                                                        THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9   CITY OF SEATTLE, a municipal                         Case No. 2:16-CV-00107-RSL
     corporation, located in the County of King,
10   State of Washington,                                 STIPULATED MOTION TO STAY THE
                                                          CASE
11                          Plaintiff,
12   v.
13   MONSANTO COMPANY, SOLUTIA INC.,
     and PHARMACIA CORPORATION, and
14   DOES 1 through 100,
15                          Defendants.
16            Plaintiff and Defendants file this stipulated motion requesting that the Court stay this

17   case until April 24, 2020 and vacate the currently scheduled deadlines. The City cannot

18   prosecute this complex case without outside counsel. The City is working diligently to retain

19   new counsel but, in the meantime, the City is unable to respond to discovery requests because

20   the City lacks access to the documents it has already produced. Without access to its

21   documents, the City cannot prepare witnesses for depositions and cannot identify whether

22   documents still need to be produced. The City also cannot finalize expert reports. Thus, the

23   court’s recent extension of the trial schedule does not provide the relief that the City needs.

24            The Parties agree that the trial schedule will need further modification after the City

25   has new counsel, because once new counsel is retained, it will take some time for new counsel

26   to get up to speed on this case. The Parties have agreed to conduct three fact witness
      STIPULATED MOTION TO STAY CASE- 1                              SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                              Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
                                                                                   Seattle, WA 98101-4010
                                                                                  Telephone: 206.622.1711

     PDX\112389\219658\JCA\27509509.1
 1   depositions during the stay, and they will work cooperatively in scheduling those depositions.
 2   On or before April 24, 2020, the Parties will confer and propose a modification to the trial
 3   schedule. They agree that the schedule they will propose will provide for Defendants to
 4   complete a 30(b)(6) deposition of the Plaintiff at least thirty days before the deadline for
 5   exchange of expert reports.
 6            Dated this 11th day of March, 2020
 7                                                 PETER S. HOLMES
 8                                                 Seattle City Attorney

 9
                                                   By: /s/ Laura B. Wishik
10                                                    Peter S. Holmes, WSBA #15787
                                                      Laura B. Wishik, WSBA # 16682
11                                                    Attorneys for Plaintiff
12
                                                   SEATTLE CITY ATTORNEY’S OFFICE
13                                                 701 Fifth Avenue, Suite 2050
                                                   Seattle, WA 98104
14                                                 Telephone: (206) 684-8200
                                                   Attorneys for Plaintiff
15

16                                                  SCHWABE, WILLIAMSON & WYATT,
                                                    P.C.
17

18                                                  By: /s/ Jennifer L. Campbell
                                                        Jennifer L. Campbell, WSBA No. 31703
19
                                                        Email: jcampbell@schwabe.com
20                                                      Connie Sue M. Martin, WSBA No.
                                                        26525
21                                                      Email: csmartin@schwabe.com
                                                        1420 5th Avenue, Suite 3400
22                                                      Seattle, WA 98101
23                                                      Telephone: (206) 622-1711
                                                        Fax: (206) 292-0460
24                                                      Attorneys for Defendants, Monsanto
                                                        Company, Solutia Inc., and Pharmacia
25                                                      Corporation
26
      STIPULATED MOTION TO STAY CASE- 2                                    SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                    Attorneys at Law
                                                                               1420 5th Avenue, Suite 3400
                                                                                 Seattle, WA 98101-4010
                                                                                Telephone: 206.622.1711

     PDX\112389\219658\JCA\27509509.1
 1
                                        CAPES SOKOL
 2

 3                                      By: /s/ Adam E. Miller
                                            Adam E. Miller, Bar No. 40945
 4                                          Email: miller@capessokol.com
                                            Lisa N. DeBord, Bar No. 61658
 5                                          Email: debord@capessokol.com
                                            7701 Forsyth Boulevard, 12th Floor
 6
                                            St. Louis, MO 63105
 7                                          Attorneys Admitted Pro Hac Vice for
                                            Defendants, Monsanto Company, Solutia
 8                                          Inc., and Pharmacia Corporation
 9
                                        LATHAM & WATKINS LLP
10

11                                      By: /s/ Robert M. Howard
                                            Robert M. Howard, CSBA No. 145870
12                                          Email: robert.howard@lw.com
                                            Kelly E. Richardson, CSBA No. 210511
13                                          Email: kelly.richardson@lw.com
14                                          12670 High Bluff Drive
                                            San Diego, CA 92130
15                                          Attorneys Admitted Pro Hac Vice for
                                            Defendants, Monsanto Company, Solutia
16                                          Inc., and Pharmacia Corporation
17
                                        KING & SPALDING LLP
18

19                                      By: /s/ Donald F. Zimmer
                                            Donald F. Zimmer, CSBA No. 34371
20                                          Email: FZimmer@kslaw.com
                                            Nicholas D. Kayhan, CSBA No. 129878
21
                                            Email: NKayhan@kslaw.com
22                                          Megan Nishikawa, CSBA No. 271670
                                            Email: MNishikawa@kslaw.com
23                                          101 Second Street, Suite 2300
                                            San Francisco, CA 94105
24                                          Attorneys Admitted Pro Hac Vice for
                                            Defendants, Monsanto Company, Solutia
25
                                            Inc., and Pharmacia Corporation
26
      STIPULATED MOTION TO STAY CASE- 3                     SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                     Attorneys at Law
                                                                1420 5th Avenue, Suite 3400
                                                                  Seattle, WA 98101-4010
                                                                 Telephone: 206.622.1711

     PDX\112389\219658\JCA\27509509.1
 1                                               ORDER
 2            It is so ordered.

 3                     Dated this 16th day of March, 2020.

 4

 5

 6
                                                             A
                                                             Robert S. Lasnik
                                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      STIPULATED MOTION TO STAY CASE- 4                              SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                              Attorneys at Law
                                                                         1420 5th Avenue, Suite 3400
                                                                           Seattle, WA 98101-4010
                                                                          Telephone: 206.622.1711

     PDX\112389\219658\JCA\27509509.1
